          Case 1:21-cr-00100-CRC Document 5 Filed 02/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-155
                                                  :
 JACOB LEWIS,                                     :   VIOLATIONS:
                                                  :   18 U.S.C. § 1752(a)(1)
                       Defendant.                 :   (Entering and Remaining in a Restricted
                                                  :   Building) (Misdemeanor)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building) (Misdemeanor)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Violent Entry and Disorderly Conduct in
                                                  :   a Capitol Building) (Misdemeanor)
                                                  :   40 U.S.C. § 5104(e)(2)(G) (Misdemeanor)
                                                  :   (Parading, Demonstrating, or Picketing in
                                                  :   a Capitol Building) (Misdemeanor)

                                    INFORMATION

       The United States Attorney charges that:

                                         COUNT ONE

       On or about January 6, 2021, within the District of Columbia, JACOB LEWIS, did

knowingly enter and remain in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1)) (Misdemeanor)

                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, JACOB LEWIS,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engaged in disorderly and disruptive conduct in and within such proximity to,

the United States Capitol, a restricted building, when and so that such conduct did in fact impede
          Case 1:21-cr-00100-CRC Document 5 Filed 02/09/21 Page 2 of 2




and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2)) (Misdemeanor)

                                       COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JACOB LEWIS, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress or either

House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building , in violation of Title 40,
       United States Code, Section 5104(e)(2)(D)) (Misdemeanor)

                                        COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, JACOB LEWIS, willfully

and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G)) (Misdemeanor)

                                            Respectfully submitted,

                                            MICHAEL R. SHERWIN
                                            Acting United States Attorney
                                            N.Y. Bar No. 4444188



                                     By:
                                            NICHOLAS MIRANDA
                                            D.C. Bar No. 995769
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 252-7011
                                            Email: Nicholas.Miranda@usdoj.gov



                                               2
